NO. 07-00-0514-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  JANUARY 8, 2002

                         ______________________________


                    EUGENE SHANNON MARTINEZ, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                 NO. 4560; HONORABLE KELLY G. MOORE, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Eugene Shannon Martinez appeals from his conviction and sentence

pursuant to a plea of guilty to the charge of aggravated sexual assault. We affirm.


      On September 11, 2000, appellant entered a plea of guilty to a charge of

aggravated sexual assault. The trial court heard evidence and accepted appellant’s plea.

Appellant and the State had not entered into a plea bargain. The trial court held a

sentencing hearing on September 28, 2000, heard evidence and sentenced appellant to
confinement for 50 years in the Texas Department of Criminal Justice-Institutional Division

and a fine of $10,000.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

been diligently reviewed and that in the opinion of counsel, the record reflects no

reversible error or grounds upon which an arguably meritorious appeal can be predicated.

Counsel thus concludes that the appeal is without merit. Counsel has discussed why,

under the controlling authorities, there is no reversible error in the trial court proceedings

and judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. The clerk of this court has, by letter, likewise advised appellant of his right to

file a response to counsel’s Anders brief. Appellant has not filed a response to counsel’s

motion and brief.


       We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). The record indicates, among other matters, that appellant was timely indicted,



                                              2
represented by legal counsel, signed admissions of guilt and written admonishments, and

was orally examined and admonished by the trial judge before the guilty plea was

accepted. The punishment levied was within the range provided by statute. We agree that

the appeal is without merit.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                              Phil Johnson
                                                Justice



Do not publish.




                                          3